Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-10 in the reply filed on 3/22/2022 is acknowledged.
Claim Status
Claims 1-20 are pending.
Claims 11-20 are withdrawn, non-elected without traverse. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonathan D. Chapple-Sokol et al., (US 2016/0181151 A1, hereinafter Chapple).
Regarding claim 1, Chapple discloses a semiconductor structure (Fig. 7), comprising:
a substrate (described in [0022]); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Chapple’s Fig. 7, annotated. 
a first inter-layer dielectric (ILD) layer (101) on the substrate; 
an etch stop layer (103 comprising etch stop layer material SiC, Si3N4, nitrogen or hydrogen doped silicon carbide… described in [0028]) on the first ILD layer (101); 
a second inter-layer dielectric (ILD) layer (104) on the etch stop layer (103); 
a copper damascene interconnect layer (102 made of Cu described in [0027]) disposed in the first ILD layer (101);
a tungsten via structure (123,122,121) disposed in the second ILD layer (104) and the etch stop layer (103), and being electrically connected to the copper damascene interconnect layer (102), wherein the tungsten via structure (123,122,121) comprises a tungsten layer (123,122 made of tungsten described in [0034, 0032]) and a barrier layer (121) surrounding the tungsten layer (123,122); and 
an intermetallic layer (copper-titanium alloy region 125 described in [0035]) disposed between the barrier layer (121) and the copper damascene interconnect layer (102).  
Regarding claim 2, Chapple discloses the semiconductor structure according to claim 1, 
wherein the barrier layer (121) comprises tantalum, tantalum, titanium, titanium nitride, titanium silicon nitride, titanium tungsten, tungsten nitride, ruthenium, rhodium, hafnium, iridium, niobium, molybdenum, rhenium, ruthenium, osmium, cobalt, manganese, or palladium (121 composed of Ti described in [0031]).  
Regarding claim 8, Chapple discloses the semiconductor structure according to claim 1, 
wherein the etch stop layer (103) comprises a nitrogen-doped carbide (NDC) layer (comprising nitrogen doped silicon carbide described in [0028]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jonathan D. Chapple-Sokol et al., (US 2016/0181151 A1, hereinafter Chapple) in view of Grant S. Huglin et al., (US 2006/0043429 A1, hereinafter Huglin).
Regarding claim 3, Chapple discloses the semiconductor structure according to claim 2, 
wherein the barrier layer (121) comprises a titanium layer (121 composed of Ti described in [0031]) and … wherein the intermetallic layer (125) comprises a copper-titanium alloy layer (copper-titanium alloy region 125 described in [0035]).  
Chapple does not expressly disclose the barrier layer (121) comprises ... and a titanium nitride layer.
However, in the same semiconductor device field of endeavor, Huglin discloses multiple layers around a tungsten plug 42 comprises a barrier layer 40 made of Ti and an adhesion layer 41 made of TiN in Fig. 4 described in [0021].

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Huglin’s Fig. 4, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement another Huglin’s TiN adhesion layer on top of to  Chapple’s titanium layer to improve the adhesion. 
Regarding claim 4, Chapple modified by Huglin discloses the semiconductor structure according to claim 3, 
wherein the titanium layer (Chapple’s 121 in Fig. 7) has a vertical portion (Chapple’s vertical portion of 121) around a sidewall of the tungsten layer (a sidewall of the Chapple’s 123,122) and a horizontal portion (Chapple’s horizontal portion of 121) under the tungsten layer (Chapple’s 123,122), wherein the vertical portion (Chapple’s vertical portion of 121) has a first thickness (first thickness of the Chapple’s vertical portion of 121) that is greater than a second thickness of the horizontal portion (second thickness of the Chapple’s horizontal portion of 121).  
Regarding claim 5, Chapple modified by Huglin discloses the semiconductor structure according to claim 4, 
wherein the first thickness (first thickness of the Chapple’s vertical portion of 121) is about 80-90 angstroms (5 nm to 25 nm described in [0031], equivalent to 50-250 angstroms) and 
Chapple does not expressly discloses the second thickness (second thickness of the Chapple’s horizontal portion of 121) is about 10-60 angstroms. 
However, Applicant has not presented persuasive evidence that the claimed second thickness of “about 10-60 angstroms” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed range of thickness).  Also, the applicant has not shown that the claimed second thickness produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive to discover the optimum thickness by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  
Thus, it would have been obvious to add the claimed second thickness (about 10-60 angstroms” to the rest of the claimed invention.
Regarding claim 6, Chapple modified by Huglin discloses the semiconductor structure according to claim 3, 
wherein the copper-titanium alloy layer (Chapple’s 125 in Fig. 7) is in direct contact with the titanium layer (Chapple’s 121) and the copper damascene interconnect layer (Chapple’s 102).
Regarding claim 7, Chapple modified by Huglin discloses the semiconductor structure according to claim 6, 
Chapple does not expressly discloses wherein the copper-titanium alloy layer (Chapple’s 125) has a thickness of about 30-70 angstroms.  
However, Applicant has not presented persuasive evidence that the claimed thickness of “about 30-70 angstroms” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed range of thickness).  Also, the applicant has not shown that the claimed second thickness produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive to discover the optimum thickness by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  
Thus, it would have been obvious to add the claimed thickness (about 30-70 angstroms” to the rest of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jonathan D. Chapple-Sokol et al., (US 2016/0181151 A1, hereinafter Chapple) in view of Sang Hoon Ahn et a., (US 2017/0213786 A1, hereinafter Ahn).
Regarding claim 9, Chapple discloses the semiconductor structure according to claim 1, 
wherein the first ILD layer (101 in Fig. 7) comprises an ultra-low dielectric constant (ULK) layer (the dielectric layer 101 has dielectric constant of about 4.0 or less described in [0024]. Therefore, it coves the ULK dielectric constant range),
Chapple does not expressly disclose the second ILD layer (104) comprises a tetraethylorthosilicate (TEOS) oxide layer.  
However, Chapple discloses the dielectric layer 104 may comprise different dielectric material as that of the dielectric 101 described in [0029]. At the meaning time, in the same semiconductor device field of endeavor, Ahn discloses a dielectric layer 160b may be formed of TEOS described in [0038]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Ahn’s TEOS oxide material for Chapple’s second ILD layer because the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jonathan D. Chapple-Sokol et al., (US 2016/0181151 A1, hereinafter Chapple) in view of George Andrew Antonelli et al., (US 2015/0380296 A1, hereinafter Antonelli).
Regarding claim 10, Chapple discloses the semiconductor structure according to claim 1, 
Chapple does not expressly disclose wherein the copper damascene interconnect layer (102 in Fig. 7) comprises a cobalt capping layer or a manganese capping layer.
However, in the same semiconductor device field of endeavor, Antonelli discloses a capping layer 109 deposited on a copper damascene line 105 in Fig. 1D. The capping layer 109 can be cobalt or manganese described in [0030].

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Antonelli’s Fig. 1D, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Antonelli’s capping layer on Chapple’s interconnect layer to improve the reliability of interconnects as described in [0005] by Antonelli. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898